Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 20060061064) in view of Ovid (US D622643) and in further view of Bridgman (US 20180202768).
Claim 1 & 8; 
Johnson teaches a coupler guard (Fig. 1) for protecting a trailer coupler system (Fig. 8), the coupler guard comprising: sheet (-guard material considered to be formed of a sheet-) flexible material (¶0007, Line 18) forming a tube (Fig. 8 – cover considered generally tubular when mounted) having a first end 20 and a second end 22; said first end being closed (Fig. 7); said second end forming a first opening (Fig. 1); said material defining a second opening 24 that is contiguous (Fig. 1) with the first opening and that extends longitudinally (24 – extends along length of the cover) with respect to the tube. 
Ovid teaches a coupler guard for protecting a trailer coupler system (Fig. 5), the coupler guard comprising: a tube having a first end (Fig. 2) and a second end (Fig. 3); a disk attached to the tube at said first end such that the first end is being closed (Fig. 4) Ovid does not explicitly teach the cover is formed with seams.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the disk-shaped end portion of Ovid with the guard structure of Johnson to improve shape fitting on a trailer system and reduce environmental exposure (Johnson, ¶0006, Lines 9-12).
Bridgman teaches a cylindrical (Fig. 3, 10) flexible cover device that is made of a sheet material and joined by the seams. (Fig. 5 & 6)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the sewing and shape provisions of Bridgman with the guard structure of Johnson as modified by Ovid to improve shape fitting on a trailer system and reduce environmental exposure (Johnson, ¶0006, Lines 9-12). This would provide for the obvious benefit of increased Further, joining geometric sheets of flexible material to produce a three-dimensional cover is a routine and well understood technology. (i.e. articles of clothing)
Claim 2;
Johnson as modified teaches the coupler guard material includes a first edge (Fig. 1 & 2 – cover comprises circumferential edges that form 22) that defines the first opening, and a second and third edge (Fig. 1 – cover comprises edges that surround 24) that cooperate to define the second opening; wherein the sheet (-guard material considered to be formed of a sheet-) is sufficiently flexible such that the second and third edges are movable with respect to each other (¶0007 – “…synch or otherwise close the open end 22…”); and wherein the coupler guard further comprises a fastening system configured to releasably retain at least a portion of the second edge with respect to at least a portion of the third edge. (¶0024, “…Attachment means…securely fasten the cover to enclose and protect the trailer tongue.”)
Claim 4; 
Johnson as modified teaches a cylindrical coupler guard. (Bridgman, Fig. 3, 10)

Claims 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US  20060061064) in combination with Ovid (US D622643) and in further view of Bridgman (US 20180202768) as applied to claim 2 & 4 above, and further in view of Trubody (US 20090058045).
Claim 3;
Johnson as modified teaches a fastening method comprising synching (¶0074). Johnson does not teach the fastening system is a hook and loop closure system.
Trubody teaches a trailer protection device (Fig. 1) that comprises a hook and loop closure system. (¶0055)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the hook-and-loop attachment means of Trubody with the cover guard of Johnson to allow for improved cover retention.  
Claim 6; 
Johnson as modified teaches a cover guard for a trailer system formed from a sheet material. Johnson does not teach reflectors mounted to the material. 
Trubody teaches reflectors mounted to the material. (¶0038 – presence of reflectors mounted on a ‘distal end’ considered to meet limitations of at least one of the sheet and the disk)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the reflective provisions of Trubody with the guard structure of Johnson to allow to aid in visibility. (Trubody, ¶0038) 
Claim 7; 
Johnson teaches a coupler guard for a trailer system formed of a sheet material (Fig. 1). Johnson does not teach a loop mounted to the material and configured to engage with a coat hook in a vehicle.
Trubody teaches a loop mounted to the material (Fig. 1, 13 - presence of a loop mounted to the cover is considered to meet limitations of at least one of the sheet and the disk). Although Trubody does not explicitly teach hanging the cover inside a vehicle, such a loop structure would be capable in hanging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the loops of Trubody with the cover means of Johnson to allow for a means of hanging. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 20060061064) as applied to claim 4 above, and further in view of Alalouf (US 11155134) and Hernandez (US 8196949).
Johnson teaches a coupler guard made of flexible material impervious to water (¶0025). Johnson does not teach the material is canvas with a polyurethane backing.
Alalouf teaches a trailer coupler wherein the material is canvas (Col. 5, Lines 1-5). Alalouf does not teach a guard comprising a polyurethane backing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the material provisions of Alalouf with the coupler guard of Johnson to allow for a flexible and durable cover for trailer hitch components. 
Hernandez teaches a guard comprising a polyurethane layer. (Col. 5, Lines 49-50)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the material provisions Hernandez with the coupler guard of Johnson modified by Alalouf to allow for a flexible and water tight cover for trailer hitch components. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348. The examiner can normally be reached M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A.H./Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611